—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered November 17, 1989, convicting defendant, after a jury trial, of two counts each of criminal possession of a controlled substance in the fourth degree, criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal use of drug paraphernalia in the second degree, and sentencing him, to concurrent terms of 4 to 12 years on the possession and sale counts, and six months on each of the remaining counts, unanimously affirmed.
Defendant’s contention that portions of the prosecutor’s summation were improper and deprived him of a fair trial is without merit. Several of the challenged comments were not objected to and thus have not been preserved for review (CPL 470.05 [2]) and other challenged comments were a fair response to defense counsel’s summation. Moreover, in view of the overwhelming evidence of defendant’s guilt, error, if any, was harmless (People v Crimmins, 36 NY2d 230).
We have examined defendant’s remaining contentions and find them to be without merit. Concur — Carro, J. P., Ellerin, Wallach, Kassal and Rubin, JJ.